The original action was an appeal from an order of the Industrial Commission denying a death award.
The Court of Common Pleas overruled defendant's motions for a directed verdict and defendant's motion for final judgment, but, after a verdict was returned for plaintiff, sustained a motion by defendant for new trial.
The defendant prosecuted error to the Court of Appeals, which court sustained a motion to dismiss the petition in error upon the ground that no final order was entered in the Common Pleas Court from which error proceedings could be prosecuted.
On consideration whereof it is ordered and adjudged by this court that the judgment of the Court of Appeals be, and the same hereby is, reversed for error in sustaining the motion to dismiss the petition in error (Davis v. Turner, 69 Ohio St. 101,  68 N.E. 819, and Jacob Laub Baking Co. v. Middleton,118 Ohio St. 106, 160 N.E. 629), and this cause is remanded to the Court of Appeals to determine whether the original defendant was entitled to a directed verdict *Page 334 
upon a consideration of the evidence submitted in the Common Pleas Court.
Judgment reversed and cause remanded.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.
WILLIAMS, J., dissents.